OMB APPROVAL UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB Number:3235-0101 Expires:December 312009 Estimated average burden hours per response2.00 SEC USE ONLY DOCUMENT SEQUENCE NO. FORM144 NOTICE OF PROPOSED SALE OF SECURITIES PURSUANT TO RULE CUSIP NUMBER ATTENTION: Transmit for filing 3 copies of this form concurrently with either placing an order with a broker to execute sale or executing a sale directly with a market maker. WORK LOCATION 1 (a) NAME OF ISSUER (Please type or print) Sunovia Energy Technologies, Inc. (b) IRS IDENT. NO. 98-0550703 (c) S.E.C. FILE NO. 000-53590 (e) TELEPHONE NO. 1 (d) ADDRESS OF ISSUER STREET 6408 Parkland Dr. Ste 104 CITY Sarasota STATE FL ZIP CODE 34243 AREA CODE 941 NUMBER 351-6800 2 (a) NAME OF PERSON FOR WHOSE ACCOUNT THE SECURITIES ARE TO BE SOLD Matthew A. Veal (b) RELATIONSHIP TO ISSUER CFO, Secretary (c) ADDRESSSTREET 7937 Broodwoer Pines Blvd CITY Sarasota STATE FL ZIP CODE 34243 INSTRUCTION: The person filing this notice should contact the issuer to obtain the IR.S.
